FILE NO. 10262

TAMIKA N. WYCHE
LAW OFFICES OF DAVID PAUL DANIELS, LLC
2985 Yorkship Square, Suite 1A
Camden, New Jersey 08104
(856) 338-0411
TW 006502006
__________________________

                         UNITED STATES BANKRUPTCY COURT FOR
                          THE CAMDEN DISTRICT OF NEW JERSEY

IN RE: JORDAN B. DAVIS           :    BANKRUPTCY NO. 19-27374 JNP

            DEBTOR,              :    CHAPTER 13

                                 :    CERTIFICATION IN SUPPORT OF
                                      MOTION TO VACATE ORDER OF DISMISSAL
                                 :

                                 :
                                 :    HEARING DATE: 8/3/21 @11:00 a.m.


      I, Jordan B. Davis, Debtor hereby certify that:


1.    I filed for protection under 11 U.S.C. Chapter 13 on September 10, 2019.

2.    My case was dismissed on June 16, 2021 due to my failure to make all
      trustee payments and failure to provide loan modification documents.

3.    My trustee payments will be brought current prior to the hearing.

4.    Proof of my loan modification is attached.

        I certify that the foregoing statements are true and correct.          We
understand that if any statement is willfully false we are subject to punishment.


Dated: June 30, 2021                 Respectfully submitted,



                                      BY:/s/Jordan B. Davis
                                         JORDAN B. DAVIS, DEBTOR
